DETAILED ACTION

Response to Amendment
The Amendment filed 3/11/2022 has been entered. Claims 1-14 remain pending in the application.

Claim Objections
Claims 11 and 13-14 are objected to because of the following informalities:  
Regarding claim 11 at the final line, “knife” should be “knife.” for clarity.
Regarding claim 13-14, line 9, “through first, second and third connections” should be “through a first connection, a second connection and a third connection” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distance" in line 24.  There is insufficient antecedent basis for this limitation in the claim. As the ends of the structure are not uniform in shape, there are more than one distance form the first end to the second end.
Claim 1 recites the limitation "the distance" in line 45.  There is insufficient antecedent basis for this limitation in the claim. As the ends of the structure are not uniform in shape, there are more than one distance form the first end to the second end.
Claim 7 recites the limitation "the distance" in 24.  There is insufficient antecedent basis for this limitation in the claim. As the ends of the structure are not uniform in shape, there are more than one distance form the first end to the second end.
Claim 7 recites the limitation "the distance" in 45.  There is insufficient antecedent basis for this limitation in the claim. As the ends of the structure are not uniform in shape, there are more than one distance form the first end to the second end.
Regarding claims 13-14, “wherein the second connection is through the pivot pin; and wherein the second connection is through a third spacer” is indefinite. It is unclear how the second connection is both a third spacer and the pivot pin? For examination in light of the specification the claim has been interpreted as “wherein the second connection is through the pivot pin; and wherein the third connection is through a third spacer”.
Regarding claim 13, It is unclear if “a third spacer” is the late line the same third spacer in line 2 or a new spacer. For examination in light of the specification the claim has been interpreted a same third spacer.

Regarding claim 14, line 2, It is unclear if “a second spacer” is the same second spacer in claim 2 or a new spacer. For examination in light of the specification the claim has been interpreted a new spacer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nenadic (US 7062857 B1) in view of Linn (US 7107686 B2).
Regarding claim 1, Nenadic teaches a folding knife comprising:
a blade assembly (14, see Figure 8C);
a second plate (34);
a first member (84b); and
a second member (84a), and
a third member (26);
a pivot pin (16);
a first spacer (88) having a first end and a second end (top and bottom end in Figure 8C); wherein the first end of the spacer is connected to a first end of the first member (see Figure 8C); and
a second spacer (20); 
a first button (90 on the bottom, see Figure 8C) connected to the first member between the first end of the first member and an opposing second end of the first member (see Figure 8C), such that when the first button is moved, the first member and second member are simultaneously rotated, while the blade assembly remains in a fully open orientation with respect to the second plate (see Figure 1-3);
wherein the first spacer is configured to be inserted into a slot (66a) of the blade assembly to lock the blade assembly into the fully open orientation with respect to the second plate (see Figure 3);
wherein the first member is configured to be rotated with respect to second plate to allow the blade assembly to be unlocked from the fully open orientation with respect to the second plate, and to move into a closed orientation with respect to the second plate (see Figure 1A-3);
wherein the second plate has a length (left to right in Figure 8C) and a width (top to bottom in Figure 8C), with the length of the second plate longer than its width, and wherein the length is the distance between a first end of the second plate and an opposing second end of the second plate (See Figure 8C);
wherein a pivot slot (38) of the second plate is located closer to the first end of the second plate than to the second end of the second plate (see Figure 3); and 
wherein the first button is located between the pivot slot and the second end of the second plate (See Figure 3);
further comprising
wherein the second end of the spacer is connected to a first end of the second member (see Figure 8C);
wherein the first spacer spaces apart the first end of the first member from the first end of the second member (see Figure 8C);
wherein the third member is between the first member and the second member and spaces apart the first member and the second member (see Figure 8C),
wherein the first member and the second member are connected to the third member so that the first member and at least a portion of the second member are configured to pivot simultaneously with respect to the third member (the first/second member pivot via 20, see Figure 8C), about the pivot pin (20) having a first end connected to the second end of the first member and an opposing end connected to a second end of the second member (see Figure 8C), wherein the second end of the second member opposes the first end of the second member (see Figure 8C);
wherein the second plate has a length and a width, with the length of the second plate longer than its width (see Figure 3), and wherein the length of the second plate is the distance between a first end of the second plate and an opposing second end of the second plate (see Figure 3);
wherein the second plate has a slot (47, see Figure 8C) in which the first button moves up and down (See Figure 4). 

Nenadic fails to teach a first plate, and all orientation is with respect to the first plate instead of second plate, a second spacer, the first plate has an arcuate slot through which the second spacer moves in an arcuate path when the blade assembly rotates with respect to the first plate; wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate; and wherein the first button is located between the arcuate slot and the second end of the first plate; wherein the slot of the second plate differs from the arcuate slot of the first plate and is spaced apart from the arcuate slot of the first plate along the lengths of the first and the second plates; and wherein the first plate and the second plate are fixed together such that the slot of the second plate is between the arcuate slot and the second ends of the first and the second plates.
Linn teaches a folding knife (see Figure 4A) with an opening assist system including a spring (330a,b), a first plate (320a) has an arcuate slot (322a) through which a second spacer (342) moves when the blade assembly rotates with respect to the first plate (see Figures 3A-D); wherein the first plate has a length (see Figure 4A) and a width (see Figure 4A), with the length of the first plate longer than its width, and wherein the length is the distance between a first end of the first plate and an opposing second end of the first plate (See Figure 4A); wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate (see Figure 4A); and wherein the first button is located between the arcuate slot and the second end of the first plate (see Figure 4A).
It would have been obvious to one of ordinary skill in the art to modify the device of Nenadic to add the opening assist system including springs, a first plate, an arcuate slot and a pin, as taught by Linn, in order to assist the opening of the blade (col. 3 lines 55-61 of Linn). Furthermore one of ordinary skill in the art also understand that the addition of the first plate between the other plate and the handle, can prevent part from falling out. The resulting device of modified Nenadic teaches a first plate (adding from Linn with the same general shape as the second plate of Nenadic), and all orientation is with respect to the first plate (since the first and second plate are of the same orientation, the orientation with respect to first plate would be the same as the with reject to the second plate), a second spacer (342 of Linn), the arcuate slot for the opening assist is around the pivot slot of Nenadic, and thus meet the requirement of wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate (see Figure 3 of Nenadic); and wherein the first button is located between the arcuate slot and the second end of the first plate (see Figure 3 of Nenadic), wherein the slot of the second plate (this is slot for the button of 47 in Nenadic, see Figure 8c of Nenadic) differs from the arcuate slot of the first plate (this is the arcuate slot for the movement of pin 342 of Linn, see Figure 4A of Linn) and is spaced apart from the arcuate slot of the first plate along the lengths of the first and the second plates; and wherein the first plate and the second plate are fixed together such that the slot of the second plate is between the arcuate slot and the second ends of the first and the second plates (see Figure 3 of Nenadic).

    PNG
    media_image1.png
    420
    908
    media_image1.png
    Greyscale

Regarding claim 2, modified Nenadic further teaches the first member has a first portion and a second portion (see annotated Figure 9 of Nenadic); wherein the first portion of the first member has a height (see annotated Figure 9 of Nenadic); wherein the second portion of the first member has a height (see annotated Figure 9 of Nenadic); wherein the height of the second portion of the first member is approximately twice the height of the first portion of the first member (since the first end is a slope, the examiner is consider the height measure at the point in the slope that is half of the height of the with respect to the height of the second portion as the height of the first portion, see annotated Figure 9 of Nenadic); wherein the second portion of the first member is between the arcuate slot and the second end of the first plate (as modified in claim 1, at least a portion of the second portion is between the arcuate slot and the second end of the first plate); and wherein the first portion of the first member is above the arcuate slot (as modified in claim 1, arcuate slot around the pivot slot 80/38, see Figures 1-3 and annotated Figure 9 of Nenadic).
Regarding claim 3, modified Nenadic further teaches the second member has the first portion and  the second portion which are identical to the first portion and the second portion (see Figure 8A-8D of Nenadic), respectively, of the first member; wherein the second portion of the second member is between the arcuate slot and the second end of the first plate (as modified in claim 1, at least a portion of the second portion is between the arcuate slot and the second end of the first plate); and wherein the first portion of the second member is above the arcuate slot (as modified in claim 1, same as first member).
Regarding claim 4, modified Nenadic further teaches wherein the second member is configured to be rotated with respect to the first plate by the first button to allow the blade assembly to be unlocked from the open orientation with respect to the first plate (same as first member), and to move into a closed orientation with respect to the first plate (as modified in claim 1, see Figure 8C of Nenadic).
Regarding claim 6, modified Nenadic further teaches a third plate (32 of Nenadic), a second button (90 on the top in Figure 8C of Nenadic) connected to the second member between the first end of the second member and an opposing second end of the second member (Figure 8C of Nenadic), such that when the second button is moved, the first member and at least part of the second member are rotated, while the blade assembly remains in a fully open orientation with respect to the first plate (see Figures 1-3); wherein the first member and at least part of the second member are configured to be rotated with respect to the first plate by the second button to allow the blade assembly to be unlocked from the fully open orientation with respect to the first plate, and to move into a closed orientation with respect to the first plate (see Figures 1-3); wherein the second button is opposite the first button (see Figure 8C of Nenadic); and wherein the second button is located between the arcuate slot and the second end of the first plate (as modified in claim 1, arcuate slot around the pivot slot 80/38, see Figures 1-3 and annotated Figure 9 of Nenadic); wherein the third plate (32) has a length and a width (See Figure 8C), with the length of the third plate longer than its width ( See Figure 8C), and wherein the length of the third plate is the distance between a first end of the third plate and an opposing second end of the third plate (See Figure 8C); wherein the third plate has a slot (40, see Figure 8C) in which the second button moves up and down, wherein the slot (40) of the third plate differs from the arcuate slot of the first plate (as modified in claim 1 added from Linn) and is spaced apart from the arcuate slot of the first plate along the lengths of the first and the third plates (see Figure 8C of Nenadic); wherein the first plate, the second plate, and the third plate are fixed together such that the slot of the third plate is between the arcuate slot and the second ends of the first (see Figure 8C of Nenadic), the second, and the third plates (see Figure 8C of Nenadic), and such that the slot of the second plate is aligned with the slot of the third plate (see Figure 8C of Nenadic).

Regarding claim 7, Nenadic teaches a method comprising the steps of: 
inserting a first spacer (88) of a folding knife (see Figures 1-3) into a slot (66a) of a blade assembly of the folding knife to lock the blade assembly into a fully open orientation with respect to a second plate (84b) of the folding knife (see Figures 1-3); and 
changing the folding knife from the fully open orientation with respect to the  second plate to a closed orientation with respect to the second plate by moving a first button to cause the spacer to move out of the slot of the blade assembly (see Figures 1-3);  
wherein the folding knife is comprised of: 
the blade assembly (14); 
the second plate (34); 
the first button (90 on the bottom in Figure 8C); 
a first member (84b); 
a second member (84a);
 a third member (26);
a pivot pin (20); and 
the first spacer having a first end and a second end (top and bottom end in Figure 8C), the first end of the spacer connected to a first end of the first member; 
and wherein the first button is connected to the first member between the first end of the first member and an opposing second end of the first member (see Figure 8C), such that when the first button is moved up and down (see Figure 3), the first member is rotated, while the blade assembly remains in the fully open orientation with respect to the second plate (see Figures 1-3); 
wherein the first member is configured to be rotated with respect to the second plate by the first button to allow the blade assembly to be unlocked from the fully open orientation with respect to the second plate, and to move into a closed orientation with respect to the second plate (see Figures 1-3); 
wherein the second plate has a length (left to right in Figure 8C) and a width (top to bottom in Figure 8C), with the length of the second plate longer than its width, and wherein the length is the distance between a first end of the second plate and an opposing second end of the second plate (See Figure 8C);
wherein a pivot slot (38) of the second plate is located closer to the first end of the second plate than to the second end of the second plate (see Figure 3); and 
wherein the first button is located between the pivot slot and the second end of the second plate (See Figure 3);
wherein the folding knife is further comprised of:
wherein the second end of the spacer is connected to a first end of the second member (see Figure 8C);
wherein the spacer spaces apart the first end of the first member from the first end of the second member (see Figure 8C);
wherein the third member is between the first member and the second member and spaces apart the first member and the second member (see Figure 8C),
wherein the first member and the second member are connected to the third member so that the first member and at least a portion of the second member are configured to pivot simultaneously with respect to the third member (the first/second member pivot via 20, see Figure 8C), about a pivot pin (20) having a first end connected to the second end of the first member and an opposing end connected to a second end of the second member (see Figure 8C), wherein the second end of the second member opposes the first end of the second member (see Figure 8C);
wherein the second plate has a length and a width, with the length of the second plate longer than its width (see Figure 3), and wherein the length of the second plate is the distance between a first end of the second plate and an opposing second end of the second plate (see Figure 3);
wherein the second plate has a slot (47, see Figure 8C) in which the first button moves up and down (See Figure 4). 

Nenadic fails to teach a first plate, and all orientation is with respect to the first plate instead of second plate, a second spacer, the first plate has an arcuate slot through which the second spacer moves in an arcuate path when the blade assembly rotates with respect to the first plate; wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate; and wherein the first button is located between the arcuate slot and the second end of the first plate; wherein the slot of the second plate differs from the arcuate slot of the first plate and is spaced apart from the arcuate slot of the first plate along the lengths of the first and the second plates; and wherein the first plate and the second plate are fixed together such that the slot of the second plate is between the arcuate slot and the second ends of the first and the second plates.
Linn teaches a folding knife (see Figure 4A) with an opening assist system including a spring (330a,b), a first plate (320a) has an arcuate slot (322a) through which a second spacer (342) moves when the blade assembly rotates with respect to the first plate (see Figures 3A-D); wherein the first plate has a length (see Figure 4A) and a width (see Figure 4A), with the length of the first plate longer than its width, and wherein the length is the distance between a first end of the first plate and an opposing second end of the first plate (See Figure 4A); wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate (see Figure 4A); and wherein the first button is located between the arcuate slot and the second end of the first plate (see Figure 4A).
It would have been obvious to one of ordinary skill in the art to modify the device of Nenadic to add the opening assist system including springs, a first plate, an arcuate slot and a pin, as taught by Linn, in order to assist the opening of the blade (col. 3 lines 55-61 of Linn). Furthermore one of ordinary skill in the art also understand that the addition of the first plate between the other plate and the handle, can prevent part from falling out. The resulting device of modified Nenadic teaches a first plate (adding from Linn with the same general shape as the second plate of Nenadic), and all orientation is with respect to the first plate (since the first and second plate are of the same orientation, the orientation with respect to first plate would be the same as the with reject to the second plate), a second spacer (342 of Linn), the arcuate slot for the opening assist is around the pivot slot of Nenadic, and thus meet the requirement of wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate (see Figure 3 of Nenadic); and wherein the first button is located between the arcuate slot and the second end of the first plate (see Figure 3 of Nenadic), wherein the slot of the second plate (this is slot for the button of 47 in Nenadic, see Figure 8c of Nenadic) differs from the arcuate slot of the first plate (this is the arcuate slot for the movement of pin 342 of Linn, see Figure 4A of Linn) and is spaced apart from the arcuate slot of the first plate along the lengths of the first and the second plates; and wherein the first plate and the second plate are fixed together such that the slot of the second plate is between the arcuate slot and the second ends of the first and the second plates (see Figure 3 of Nenadic).

Regarding claim 8, modified Nenadic further teaches the first member has a first portion and a second portion (see annotated Figure 9 of Nenadic); wherein the first portion of the first member has a height (see annotated Figure 9 of Nenadic); wherein the second portion of the first member has a height (see annotated Figure 9 of Nenadic); wherein the height of the second portion of the first member is approximately twice the height of the first portion of the first member (since the first end is a slope, the examiner is consider the height measure at the point in the slope that is half of the height of the with respect to the height of the second portion as the height of the first portion, see annotated Figure 9 of Nenadic); wherein the second portion of the first member is between the arcuate slot and the second end of the first plate (as modified in claim 1, at least a portion of the second portion is between the arcuate slot and the second end of the first plate); and wherein the first portion of the first member is above the arcuate slot (as modified in claim 1, arcuate slot around the pivot slot 80/38, see Figures 1-3 and annotated Figure 9 of Nenadic); wherein the third plate (32) has a length and a width (See Figure 8C), with the length of the third plate longer than its width ( See Figure 8C), and wherein the length of the third plate is the distance between a first end of the third plate and an opposing second end of the third plate (See Figure 8C); wherein the third plate has a slot (40, see Figure 8C) in which the second button moves up and down, wherein the slot (40) of the third plate differs from the arcuate slot of the first plate (as modified in claim 1 added from Linn) and is spaced apart from the arcuate slot of the first plate along the lengths of the first and the third plates (see Figure 8C of Nenadic); wherein the first plate, the second plate, and the third plate are fixed together such that the slot of the third plate is between the arcuate slot and the second ends of the first (see Figure 8C of Nenadic), the second, and the third plates (see Figure 8C of Nenadic), and such that the slot of the second plate is aligned with the slot of the third plate (see Figure 8C of Nenadic).

Regarding claim 9, modified Nenadic further teaches the second member has the first portion and  the second portion which are identical to the first portion and the second portion (see Figure 8A-8D of Nenadic), respectively, of the first member; wherein the second portion of the second member is between the arcuate slot and the second end of the first plate (as modified in claim 1, at least a portion of the second portion is between the arcuate slot and the second end of the first plate); and wherein the first portion of the second member is above the arcuate slot (as modified in claim 1, same as first member).
Regarding claim 10, modified Nenadic further teaches wherein the second member is configured to be rotated with respect to the first plate by the first button to allow the blade assembly to be unlocked from the open orientation with respect to the first plate (same as first member), and to move into a closed orientation with respect to the first plate (as modified in claim 1, see Figure 8C of Nenadic).
Regarding claim 12, modified Nenadic further teaches a third plate (32), a second button (90 on the top in Figure 8C of Nenadic) connected to the second member between the first end of the second member and an opposing second end of the second member (Figure 8C of Nenadic), such that when the second button is moved, the first member and at least part of the second member are rotated, while the blade assembly remains in a fully open orientation with respect to the first plate (see Figures 1-3); wherein the first member and at least part of the second member are configured to be rotated with respect to the first plate by the second button to allow the blade assembly to be unlocked from the fully open orientation with respect to the first plate, and to move into a closed orientation with respect to the first plate (see Figures 1-3); wherein the second button is opposite the first button (see Figure 8C of Nenadic); and wherein the second button is located between the arcuate slot and the second end of the first plate (as modified in claim 1, arcuate slot around the pivot slot 80/38, see Figures 1-3 and annotated Figure 9 of Nenadic).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nenadic (US 7062857 B1) in view of Linn (US 7107686 B2) and in further view of Eickhorn (US 6523265 B2), McHenry (US 6438848 B1) and Lin (US 20080307656 A1).
Regarding claims 5 and 11, modified Nenadic further teaches the second member has a spring system (30, see Figures 8C and 12 of Nenadic), which are configured to be flexed towards each other when the first button is moved to allow the blade assembly to be unlocked from the fully open orientation with respect to the first plate, and to move into the closed orientation with respect to the first plate; and further comprising (see Figures 1-3 of Nenadic), a third plate (32) having a recess in which the spring system is located (see Figure 8C of Nenadic).
Modified Nenadic fails to teach the second member has two integrated legs for flexing, the two integrated legs are located in the third plate; and a fourth plate; and wherein the two integrated legs are located between the third plate and the fourth plate so as to prevent contacting the two integrated legs from outside of the folding knife.
Eickhorn teaches a blade locking lever (assembly of 19, 14 and 16) with integrated legs (14 and 16) for flexing the lock device (see Figure 1-2).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Nenadic to make spring legs integrated with blade locking lever, as taught by Eickhorn, while only added to one side of the two members, as taught in Nenadic. As one of ordinary skill in the art understand that making the locking lever from one piece of material is routine in the art. Since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson MPEP 2144.04 V. B. The resulting device of modified Nenadic teaches the integrated legs in the recess (same as the spring of Nenadic, see Figure 8C).
McHenry teaches a folding knife with a lock system including a flex spring (78, see Figure 3) located in a recess (76) of the third plate (26); and a fourth plate (28); and wherein the flex spring is located between the second plate and the third plate so as to prevent contacting the flex spring from outside of the folding knife (see Figure 3).
Lin teaches a folding knife with a lock system including a second member (31, see Figure 2) located in a recess (41) of the third plate (40); and a fourth plate (13’); and wherein the second member is located between the second plate and the third plate so as to prevent contacting the flex spring from outside of the folding knife (see Figure 2).
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Nenadic to add a fourth plate to cover the second member with integrated legs, as taught by McHenry (for the second member) and Lin (for the spring), in order to further reinforce the structure of the knife (col. 4 lines 31-49 of McHenry). The resulting device of modified Nenadic teaches the two integrated legs are located between the third plate and the fourth plate so as to prevent contacting the two integrated legs from outside of the folding knife (once the fourth plate is added for reinforcement).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nenadic (US 7062857 B1) in view of Linn (US 7107686 B2) and in further view of Remus (US 6360443 B1).
Regarding claims 13 and 14, modified Nenadic further teaches a third spacer; wherein the first member has a length and a width, with the length of the first member longer than its width, and wherein the length of the first member is the distance between the first end of the first member and the opposing second end of the first member; wherein the second member has a length and a width, with the length of the second member longer than its width, and wherein the length of the second member is the distance between the first end of the second member and the opposing second end of the second member; wherein the first member is connected to the second member through first, second and third connections, wherein the first, second and third connections are spaced apart along the lengths of the first member and the second member; wherein the first connection is through the first spacer (via 88, see Figure 8c of Nenadic); wherein the second connection is through the pivot pin (via 20, see Figure 8C of Nenadic); and 
Modified Nenadic fails to teach a third connection and wherein the third connection is through a third spacer.
Remus teaches multiple spacers (20) are between the structure of a folding knife (see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Nenadic to add a third spacer, as taught by Remus. As one of ordinary skill in the art understand that additional spacer can increase the stability and strength of the connected first and second members. 

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Nenadic in view of Linn fails to teach structure as claimed. The examiner disagrees, see new interpretation above. Examiner notes the slot of the second plate is considered as the element 47 of Nenadic and the arcuate slot is considered the arcuate slot added from Linn along with the first plate (arcuate slot 322a, first plate 320a, see Figure 4A of Linn) and the added second spacer (342 of Linn) moves in an arcuate path when the blade assembly rotates with respect to the fist plate (see Figure 4 of Linn).
In response to applicant's argument of the newly added claim 13, see new interpterion above. 
	Same argument applies for claims 7-12 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/01/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724